DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  claims 15 and 16 refer to a “system” which should be changed to --media player device--.  Further, claim 16 states “a the” which should be changed to --the--Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 7,647,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application rearranges claimed elements by incorporating the limitations of claim 5 of U.S. Patent No. 7,647,614 into an independent claim.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 7,647,614 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
A method for playing a media stream received over a network, the method comprising:
receiving the media stream by the media player device via the network;
receiving the media stream;
storing the received media stream in a buffer of the media player device;
storing the media stream in a buffer;
providing the media stream for playback by the media player device;
initiating playback of the received media stream from the buffer
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
Claim 5. The method of claim 1, further comprising: receiving a user command to control content in the media stream; and responsive to receiving the user command, flushing the buffer and playing the received media stream.
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
Claim 5. The method of claim 1, further comprising: receiving a user command to control content in the media stream; and responsive to receiving the user command, flushing the buffer and playing the received media stream.


Claim 13 is analogous to claim 1 and similarly anticipated by claims 1 and 5 of U.S. Patent No. 7,647,614.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,261,533. Although the claims at issue are not identical, they are not patentably distinct from each other because merely specifying the media stream is received by a media player device is insufficient to establishing patentable distinction.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 8,261,533 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
A method for playing a media stream received via a network, the method comprising:
receiving the media stream by the media player device via the network;
receiving the media stream;
storing the received media stream in a buffer of the media player device;
storing the received media stream in a buffer;
providing the media stream for playback by the media player device;
providing the media stream for playback;
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
while the media stream is being provided for playback, receiving a user command to change the content of the media stream; and
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
responsive to receiving the user command, flushing the buffer prior to receiving the changed content in the media stream.


Regarding claims 2-12, the outstanding application refers to an ‘automated process’ whereas U.S. Patent No. 8,261,533 refers to a method. The corresponding numbered claims between the outstanding application and U.S. Patent No. 8,261,533 are otherwise word for word identical. 

Claim 13 of the outstanding application is similarly claims the same invention as claim 13 of U.S. Patent No. 8,261,533 in the manner shown above regarding claim 1, wherein the only difference of substance is the outstanding application refers to a ‘media player device’ and U.S. Patent No. 8,261,533 refers to a ‘method’. 

Regarding claim 14, the outstanding application is word for word identical to claim 14 of U.S. Patent No. 8,261,533 except that ‘media player device’ is substituted for ‘method’.

Regarding claims 15 and 16, the outstanding application is word for word identical to claims 15 and 16 of U.S. Patent No. 8,261,533 except that ‘system’ is substituted for ‘method’.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,106,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of accessing placeshifted media streams is found in dependent claim 11 of the outstanding application, highlighting the fact there is no patentable distinction.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 9,106,723 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
A method executable by a media client device for playing a placeshifted media stream received from a placeshifting device via a network, the method comprising:
receiving the media stream by the media player device via the network;
receiving the placeshifted media stream at the media client device via the network;
storing the received media stream in a buffer of the media player device;
storing the received placeshifted media stream in a buffer of the media client device;
providing the media stream for playback by the media player device;
rendering the placeshifted media stream by the media client device for playback to a user;
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
while the media stream is being provided for playback, receiving a user command from the user to change the content of the placeshifted media stream; and
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
responsive to receiving the user command, the media client device flushing the buffer of the media client device prior to receiving the changed content in the placeshifted media stream.


Claims 2-16 of the outstanding application similarly claim identical subject matter as corresponding claims 2-16 of U.S. Patent No. 9,106,723.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,432,435. Although the claims at issue are not identical, they are not patentably distinct from each other because rephrasing existing claim limitations in the outstanding application has not changed the scope or subject matter of the claims to be patentably distinct.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 9,432,435 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
A method executable by a media player device to play a media stream received via a network, the method comprising:
receiving the media stream by the media player device via the network;
storing the media stream received via the network in a buffer of the media player device;
storing the received media stream in a buffer of the media player device;
storing the media stream received via the network in a buffer of the media player device;
providing the media stream for playback by the media player device;
providing the media stream for playback by the media player device;
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
while the media stream is being provided for playback, receiving a user command at the media player device to change the content of the media stream;
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
and responsive to receiving the user command, flushing the buffer of the media player device prior to receiving the changed content in the media stream.


Claims 2-16 of the outstanding application similarly claim identical subject matter as corresponding claims 2-16 of U.S. Patent No. 9,432,435.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,877,070. Although the claims at issue are not identical, they are not patentably distinct from each other because repeating that a media stream is received via a network additional times does not alter the scope or subject matter of the claimed invention to be patentably distinct.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 9,877,070 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
A method for playing a media stream received via a network by a media player device, the method comprising:
receiving the media stream by the media player device via the network;
receiving the media stream by the media player device;
storing the received media stream in a buffer of the media player device;
storing the received media stream in a buffer of the media player device;
providing the media stream for playback by the media player device;
…while the media stream is being provided for playback…
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream and
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
responsively flushing the buffer prior to receiving changed content in the media stream.


Claims 2-16 of the outstanding application similarly claim identical subject matter as corresponding claims 2-16 of U.S. Patent No. 9,877,070.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,341,720. Although the claims at issue are not identical, they are not patentably distinct from each other because removing the limitation of receiving media content from a remote source does not constitute a patentably distinct difference, given that said limitation remains an inherent feature because the media stream is received via network.
Outstanding application 16/443,527 Claim 1
U.S. Patent No. 10,341,720 Claim 1
An automated process executed by a media player device for playing a media stream received via a network, the method comprising:
An automated process executable by a media player device to play a media stream received via a network, the process comprising:
receiving the media stream by the media player device via the network;
receiving the media stream by the media player device from a remotely-located program source in communication with the media player via the network;
storing the received media stream in a buffer of the media player device;
storing the received media stream in a buffer of the media player device;
providing the media stream for playback by the media player device;
subsequently retrieving the received the media stream from the buffer for playback of the received media stream by the media player device;
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream; and
responsive to receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream via the network.
responsive to the media player device receiving the user command, the media player device flushing the buffer prior to receiving the changed content in the media stream from the remotely-located program source via the network.


Claims 2-16 of the outstanding application similarly claim identical subject matter as corresponding claims 2-16 of U.S. Patent No. 10,341,720.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 8, 12, 13, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Haberman et al. (8,843,990) [Haberman].
Regarding claims 1 and 13, Haberman discloses an automated process executed by a media player device for playing a media stream received via a network, the method comprising: 
receiving the media stream by the media player device via the network (col. 5 lines 26-32); 
storing the received media stream in a buffer of the media player device (col. 5 lines 33-42); 
providing the media stream for playback by the media player device (col. 5 lines 43-46); 
while the media stream is being provided for playback, the media player device receiving a user command to change the content of the media stream (col. 6 lines 32-37); and 
responsive to receiving the user command, the media player device flushing the buffer (col. 7 lines 50-64 and col. 8 lines 30-44) prior to receiving the changed content in the media stream via the network (col. 6 lines 57-63 and col. 7 lines 20-33).

Regarding claim 2, Haberman discloses the automated process of claim 1 further comprising the media player device re-filling the buffer with the media stream containing the changed content, and playing the changed content from the buffer (col. 8 lines 51-61).

Regarding claim 8, Haberman discloses the automated process of claim 1, wherein the user command directs the media player device to change a channel associated with the media stream (col. 6 lines 32-37).

Regarding claim 12, Haberman discloses the automated process of claim 1, wherein the buffer fills at a rate slower than the media stream is received after the buffer is flushed (there is a brief window of time where the buffer fill rate is zero during the transition from one stream to another, as QAM lock, filtering, and decoding must be performed first, col. 8 lines 51-61).

Regarding claim 15, Haberman discloses the system of claim 13 wherein the user command represents a user command to change a programming channel in the media stream from a previous program to a newly-selected program, and wherein the content from the newly-selected program is provided for playback after the buffer is flushed (col. 6 lines 32-37).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 9, 10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberman in view of Kent, JR et al. (2004/0156624) [Kent].
Regarding claim 3, Haberman discloses the automated process of claim 2, but fails to disclose the playing of the changed content from the buffer comprises initiating playback of the changed content from the buffer at a decreased playback speed.
In an analogous art, Kent teaches initiating playback of content at a decreased playback speed, allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback (paragraph 0033).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the automated process of Haberman to include the playing of the changed content from the buffer comprises initiating playback of the changed content from the buffer at a decreased playback speed, as suggested by Kent, for the benefit of allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback, further reducing the delay sought to be minimized by Haberman.

Regarding claim 4, Haberman and Kent disclose the automated process of claim 3 wherein playback of the changed content continues at the decreased playback speed until the buffer fills to a predetermined threshold (Kent paragraph 0033).

Regarding claim 5, Haberman and Kent disclose the automated process of claim 3 wherein the playing of the changed content further comprises playing the received media stream at a normal playback speed after the buffer is filled to the predetermined threshold (Kent paragraph 0033).

Regarding claim 9, Haberman discloses the automated process of claim 8, wherein the automated process further comprises after flushing the buffer, the media playback device initially reducing the playback speed of the media stream to allow the buffer to accumulate data from the newly-selected channel.
In an analogous art, Kent teaches initiating playback of content at a decreased playback speed, allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback (paragraph 0033).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the automated process of Haberman to include the playing of the changed content from the buffer comprises initiating playback of the changed content from the buffer at a decreased playback speed, as suggested by Kent, for the benefit of allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback, further reducing the delay sought to be minimized by Haberman.

Regarding claim 10, Haberman and Kent disclose the automated process of claim 9 further comprising the media player device increasing the playback speed of the media stream to a normal rate after the buffer has accumulated a threshold amount of data from the newly- selected channel (Kent paragraph 0033).

Regarding claim 14, Haberman discloses the media player device of claim 13, but fails to disclose the processor is further configured to initially playback the adjusted media stream from the buffer at a decreased playback speed without waiting for the buffer to fill to the predetermined threshold, and then to subsequently playback the received media stream from the buffer at the normal rate after the buffer has filled to the pre- determined threshold.
In an analogous art, Kent teaches initiating playback of content at a decreased playback speed, allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback (paragraph 0033).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media player of Haberman to include the processor is further configured to initially playback the adjusted media stream from the buffer at a decreased playback speed without waiting for the buffer to fill to the predetermined threshold, and then to subsequently playback the received media stream from the buffer at the normal rate after the buffer has filled to the pre- determined threshold, as suggested by Kent, for the benefit of allowing rendering of content to take place even before a buffer is full enough to sustain full speed playback, further reducing the delay sought to be minimized by Haberman.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberman and Kent as applied to claim 3 above, and further in view of Hung (7,676,142).
Regarding claim 6, Haberman and Kent disclose the automated process of claim 3, but fail to disclose the method further comprises the media player device time-stretching an audio portion of the media stream while maintaining a pitch level of the audio portion when the playback speed is decreased.
In an analogous art, Hung teaches time-stretching an audio portion of the media stream while maintaining a pitch level of the audio portion when the playback speed is changed (col. 5 lines 19-28) to retain a normal sound for audio in spite of adjusted playback speeds (col. 1 line 37 - col. 2 line 8).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the automated process of Haberman and Kent to include the media player device time-stretching an audio portion of the media stream while maintaining a pitch level of the audio portion when the playback speed is decreased, as suggested by Hung, for the benefit of retaining a normal and recognizable audio rendition in spite of decreased playback speed.

Claims 7, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haberman in view of Chapel et al. (7,899,042) [Chapel].
Regarding claims 7 and 16, Haberman discloses the automated process and media player device of claims 1 and 15, wherein the media stream is received via the network from a remote server (digital content, Haberman fig. 1 channels 103-104), but fail to disclose the method further comprises the media player device transmitting, responsive to the user input, a command to the remote server via the network to thereby direct the remote server to change the media stream.
In an analogous art, Chapel teaches a system for delivering digital television content in a home environment where one of the sources includes a point to point connection with a remote server (fig. 3 module D) which delivers content to a digital television (fig. 3 TV 22). Changing content during streaming from a point to point source (such as ADSL as illustrated in fig. 3) requires sending a request from the receiver to the remote source to instantiate said change.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the automated process of Haberman to include the media player device transmitting, responsive to the user input, a command to the remote server via the network to thereby direct the remote server to change the media stream, as suggested by Chapel, for the benefit of access content from point to point sources in addition to broadcast sources (e.g. Internet streaming).

Regarding claim 11, Haberman discloses the automated process of claim 1, but fails to disclose the receiving of the media stream comprises receiving the media stream in real time from a placeshifting device, and wherein the method further comprises the media player device transmitting, responsive to the user input, a command to the placeshifting device via the network to thereby direct the remote server to change the media stream.
In an analogous art, Chapel teaches a system for delivering digital television content in a home environment via a placeshifting device (fig. 3 home server 20) where one of the sources includes a point to point connection with a remote server (fig. 3 module D) which delivers content to a digital television (fig. 3 TV 22). Changing content during streaming from a point to point source (such as ADSL as illustrated in fig. 3) requires sending a request from the receiver to the remote source to instantiate said change.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the automated process of Haberman to include receiving the media stream in real time from a placeshifting device, and wherein the method further comprises the media player device transmitting, responsive to the user input, a command to the placeshifting device via the network to thereby direct the remote server to change the media stream, as suggested by Chapel, for the benefit of access content from point to point sources in addition to broadcast sources in a flexible home network (e.g. Internet streaming).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421